EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Bluegate Corporation (the “Company”) on Form 10-K for the year ended December31, 2010, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned, Stephen J. Sperco, Chief Executive Officer of the Company, hereby certifies, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (i) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (ii) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Stephen J. Sperco Name: Stephen J. Sperco Title: Chief Executive Officer Date: March 14, 2011
